Case 6:19-cv-00052-JRH-BWC Document 15 Filed 05/08/20 Page 1 of 2

FILED
U.S. DISTRICT COURT
AUGUSTA DIV.
IN THE UNITED STATES DISTRICT COURT ~*

FOR THE SOUTHERN DISTRICT OF GEORGIAg PH 2:59

 

STATESBORO DIVISION
eR

JERMARAE HERBERT,

Plaintiff, CIVIL ACTION NO.:-6:19-cv-52

Vv.

WARDEN JAMES DEAL, et al.,

Defendants.

ORDER

The Court has conducted an independent and de novo review of the entire record and
concurs with the Magistrate Judge’s Report and Recommendation, doc. 7. Plaintiff filed
Objections to the Report and Recommendation. Doc. 10.

The bulk of Plaintiff? 5 Complaint relates to an alleged excessive force incident committed
by Defendant Deshaun Miller. Doc. 1 at 5. However, Plaintiff also included an allegation that
Defendant Sharpe denied him medication. Id. The Magistrate Judge recommended these claims
be dismissed as unrelated. Doc. 7 at 5 (citing Fed. R. Civ. P. 20(a)). Although Plaintiff's
Objections are responsive to the Magistrate Judge’s Report, at no point does Plaintiff discuss or
cure the unrelatedness of his claims against Defendant Sharpe. See Smith v. Owens, 625 F. App’x
924, 928 (11th Cir. 2015) (affirming dismissal under Rule 20(a) of plaintiff's unrelated claims
against ten corrections officer defendants).

The Magistrate Judge recommended Plaintiffs claims for retaliation against Defendant
Adams be dismissed because they were conclusory and the claims against Defendants Deal and

Dozier be dismissed because Plaintiff failed to allege enough facts related to these two Defendants
Case 6:19-cv-00052-JRH-BWC Document 15 Filed 05/08/20 Page 2 of 2

to state a claim. Doc. 7 at 6-7. Plaintiff addresses these claims in his Objections but merely
restates the same threadbare allegations in his Complaint and fails to cure the defects the
Magistrate Judge recognized as warranting dismissal. Doc. 10 at 3-6.

For the reasons set forth above, the Court OVERRULES Plaintiff's Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the opinion of the Court. The
Court DISMISSES Plaintiff's claims for monetary damages against Defendants in their official
capacities, claims for deliberate indifference to serious medical needs against Defendant Sharpe
and other unrelated claims, claims of retaliation against Defendant Adams, and claims against
Defendants Deal and Dozier. Plaintiff’s claims for excessive force against Defendant Miller
remain pending.

SO ORDERED, this BA say of May, 2020.

Lib. .
(pis BICHALLEE, !

TALIHALL, CHYEF JUDGE
YLTATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

    
  
  
 
